DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, 14, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,561,546. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9, which is dependent on claim 7, which is further dependent on claim 1, discloses all of the limitations of claims 1, 12, 14, 16, and 18 of the instant application.
Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 recites “said second absorbent layer and said absorbent layer of 
Claim 15 recites “wherein … the channel of said second absorbent structure substantially completely overlapping the longitudinally-extending channel of the absorbent structure”. This seems to be a typographic error for “wherein … the channel of said second absorbent structure substantially completely overlaps the longitudinally-extending channel of the absorbent structure”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "said second absorbent structure" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim. “A second absorbent structure” is not recited in claim 15, or in claim 1, which claim 15 is dependent on. Because claim 15 recites “a second absorbent layer” in line 2, “said second absorbent structure” was interpreted to be the same as the “second absorbent layer” for the purposes of examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-7, 10, 12, 13, and 15-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Suzuki (U.S. Patent Application Publication No. 2006/0184146).
Regarding claim 1, Suzuki discloses an absorbent structure for an absorbent article (Fig. 2, feat. 1A; ¶0037-0039), comprising a supporting sheet (Fig. 2, feat. 2; ¶0037) and an absorbent layer supported thereon (Fig. 2, feat. 3; ¶0037); said absorbent layer comprising an absorbent material (¶0037); said absorbent structure and said absorbent layer thereof having a front region, back region and therein between a crotch region, each arranged sequentially in said longitudinal dimension (Fig. 11, feats. C3, C1, and C2, respectively; ¶0073, 0074, and 0082); wherein said absorbent layer has a longitudinally-extending channel present at least in the crotch region (Figs. 1 and 2, feat. 2b; ¶0038), said channel being substantially free of the absorbent material and extending through said height of said absorbent layer (Fig. 2, feat. 2b; ¶0038).
Suzuki is silent with respect to the percentage of integrity according to the Wet Channel Integrity Test. However, Suzuki discloses a supporting sheet that may be a hydrophilic nonwoven material (¶0064), that the absorbent material may comprise a polyacrylic acid type absorbent (¶0068), and that the sealing portions forming the channels may be formed by heat sealing, hot melt adhesives, or ultrasonic bonding such that the channels will not break even when the absorbent material swells (¶0064 and 0070-0071). Similarly, the instant specification recites that the supporting sheet may be a hydrophilic nonwoven material (Instant specification: Page 21, lines 8-30), that the absorbent material may be a superabsorbent polymer, which includes those based on polyacrylic acid (Instant specification: Page 18, line 13 – Page 19, line 10), and that the channels may be formed by adhesives, especially hot melt adhesives, ultrasonic bonding, or heat bonding (Instant specification: Page 10, lines 17-25 and Page 22, line 26 – Page 23, line 24). The instant specification recites that the channels formed in absorbent structures made with these materials and bonding processes are permanent and comprise a percentage of integrity of at least 20%, or 30%, or 40%, or 50%, or 60%, or 70% following the Wet Channel Integrity Test (Instant specification: Page 10, line 12 – Page  12, line 22). Because Suzuki discloses an absorbent structure with the claimed structure and made with the same materials and bonding processes as that of the present application, Suzuki inherently discloses an absorbent structure comprising a channel comprising a percentage of integrity of at least 20% according to the Wet Channel Integrity Test
Similarly with respect to claims 2-6, Suzuki further inherently discloses that the percentage of integrity is at least 30% (claim 2), at least 40% (claim 3), at least 50% (claim 4), at least 60% (claim 5), or at least 70% (claim 6).
Regarding claim 7, Suzuki discloses the absorbent structure of claim 1 and further discloses a second supporting sheet (Fig. 2, feat. 4; ¶0037), wherein the supporting sheet and the second supporting sheet are bonded along the channel (Fig. 2, feats. 2b and 5; ¶0038-0039).
Regarding claim 10, Suzuki discloses the absorbent structure of claim 7 and further discloses that the supporting sheet and the second supporting sheet are bonded along the channel via adhesive, ultrasonic bonding, heating bonded or combinations thereof (¶0064 and 0070-0071).
Regarding claim 12, Suzuki discloses the absorbent structure of claim 1 and further discloses that the absorbent material is immobilized on the supporting layer (Fig. 2, feat. S1; ¶0037-0039).
Regarding claim 13, Suzuki discloses the absorbent structure of claim 1 and further discloses that one or more adhesives are at least present in the longitudinally extending channel (¶0039, 0070, and 0071), and that the supporting sheet folds into the longitudinally-extending channel, or part thereof (Fig. 2, feat. 2b), and wherein said supporting sheet is adhered to the absorbent material that forms a substantially longitudinal wall of the longitudinally-extending channel, or part of said wall (Fig. 2, feat. S1; ¶0037-0039).
Regarding claim 15, Suzuki discloses the absorbent structure of claim 1 and further discloses a second supporting sheet (Figs. 2 and 7, feat. 4; ¶0037 and 0053) and a second absorbent layer (Fig. 7, feats. 3; ¶0053), wherein said second absorbent layer and said absorbent layer (Fig. 7, feats. 3) are sandwiched between said supporting sheet of the absorbent structure and said second supporting sheet (Fig. 7, feats. 2 and 4), wherein said second absorbent layer further comprises a channel (Fig. 7, feat. 5) and the channel of said second absorbent structure substantially completely overlaps the longitudinally-extending channel of the absorbent structure (Fig. 7, feat. 5).
Regarding claim 16, Suzuki discloses an absorbent structure for an absorbent article (Fig. 2, feat. 1A; ¶0037-0039), comprising a supporting sheet (Fig. 2, feat. 2; ¶0037) and an absorbent layer supported thereon (Fig. 2, feat. 3; ¶0037); said absorbent layer comprising an absorbent material (¶0037); said absorbent structure and said absorbent layer thereof having a front region, back region and therein between a crotch region, each arranged sequentially in said longitudinal dimension (Fig. 11, feats. C3, C1, and C2, respectively; ¶0073, 0074, and 0082); wherein said absorbent layer has a channel present at least in the crotch region (Figs. 1 and 2, feat. 2b; ¶0038), said channel being substantially free of the absorbent material and extending through said height of said absorbent layer (Fig. 2, feat. 2b; ¶0038).
As discussed above, Suzuki inherently discloses that the absorbent structure comprising a channel comprising a percentage of integrity of at least 20% according to the Wet Channel Integrity Test. According to the instant specification, the Wet Channel Integrity Test measures how much of the channel that maintains intact after wet at least 20% of the channel remains intact after wet saturation.
Regarding claim 17, as discussed above, Suzuki inherently discloses that the percentage of integrity is at least 50%. Therefore, Suzuki inherently discloses that at least 50% of the channel remains intact after wet saturation.
Regarding claim 18, Suzuki discloses the absorbent structure of claim 16 and further discloses that the channel is longitudinally-extending (Figs. 1 and 2, feat. 2b; ¶0038).
Regarding claim 19, Suzuki discloses the absorbent structure of claim 16 and further discloses that the supporting sheet is bonded to the walls of the channel (¶0064 and 0070-0071).
Regarding claim 20, Suzuki discloses the absorbent structure of claim 16 and further discloses that the supporting sheet folds into the channel (Fig. 2, feat. 2b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-7, 10, 12, 13, and 15-20 are rejected under pre-AIA  35 U.S.C. 102(a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Suzuki (U.S. Patent Application Publication No. 2006/0184146).
Regarding claim 1, as discussed above, Suzuki explicitly discloses all of the limitations of claim 1 except for the channel comprising a percentage of integrity of at least 20% according to the Wet Channel Integrity Test. As discussed above, Suzuki inherently discloses this limitation. Furthermore, Suzuki teaches that the channels (Figs. 2 and 3, feats. 2b and 5; ¶0039 and 0042) should not break when the absorbent material absorbs fluid and swells so that when the absorbent material absorbs water, spaces are generated which inhibit the backflow of fluid, even after repeated insults and saturation (Fig. 3, feat. 8; ¶0042, 0045-0048, 0069-0071). The Wet Channel Integrity Test is designed to check the integrity of a channel following wet saturation, and the “percentage of integrity” is the cumulative length of the intact portions of the channel after saturation divided by the length of the channel in the dry state, and multiplying the quotient by 100 (Instant Specification: Page 11, line 18 – Page 12, line 22). Because Suzuki teaches that the channels should not break when the absorbent material absorbs fluid, Suzuki teaches that the cumulative length of the intact portions of the channel should be equal to the length of the channel in the dry state, or in other words, a percentage of integrity of 100%. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the absorbent structure disclosed by Suzuki so that the channel comprises a percentage of integrity of at least 20% according to the Wet Channel Integrity Test so that the channels do not break.
Similarly, with respect to claims 2-6, Suzuki further teaches that the percentage of integrity should be at least 30% (claim 2), at least 40% (claim 3), at least 50% (claim 4), at least 60% (claim 5), or at least 70% (claim 6) so that the channels do not break.
As discussed above, Suzuki further discloses the limitations of claims 7, 10, 12, 13, and 15.
Regarding claim 16, as discussed above, Suzuki explicitly discloses all of the limitations of claim 16 except for at least 20% of the channel remains intact after wet saturation. As discussed above, Suzuki inherently discloses this limitation. Furthermore, as discussed with respect to claim 1, Suzuki teaches that the channels should not break when the absorbent material absorbs fluid and swells, so that the channels do not break and generate spaces that inhibit the backflow of fluid when the absorbent material absorbs fluid. Because Suzuki teaches that the channels should not break, Suzuki teaches that the cumulative length of the intact portions of the channel should be equal to the length of the channel in the dry state, or in other words, all of the channel should remain intact after wet saturation. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the absorbent structure disclosed by Suzuki so that at least 20% of the channel remains intact after wet saturation so that the channels do not break.
Similarly, with respect to claim 17, Suzuki further teaches that at least 50% of the channel should remain intact after wet saturation so that the channels do not break.
As discussed above, Suzuki further discloses the limitations of claims 18-20.
Claim 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki (U.S. Patent Application Publication No. 2006/0184146) in view of DeRossett et al. (U.S. Patent No. 4,624,666).
Regarding claims 8 and 9, Suzuki discloses the absorbent structure of claim 7, but is silent with respect to the pattern with which the supporting sheet is bonded to the second supporting sheet along the channel.
DeRossett teaches an absorbent article comprising a channel (Fig. 1, feat. 3; Col. 4, lines 29-52) secured with a heat seal or adhesive (Fig. 2, feat. 9; Col. 6, line 19 - Col. 7, line 47). DeRossett teaches that both intermittent and continuous bonding maintain the supporting cover in the channel (Col. 5, line 65 – Col. 6, line 26; Col. 7, lines 30-47). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent structure disclosed by Suzuki so that the supporting sheet and the second supporting sheet are intermittently bonded along the channel as taught by DeRossett or so that the supporting sheet and the second supporting sheet are continuously bonded along the channel as taught by DeRossett so that the supporting sheets are maintained in the channel.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki (U.S. Patent Application Publication No. 2006/0184146) in view of Wciorka et al. (U.S. Patent Application Publication No. 2009/0270825).
Regarding claim 11, Suzuki discloses the absorbent structure of claim 1, but does not disclose the limitations of claim 11.
Wciorka teaches an absorbent article comprising an absorbent core (Fig. 11, feat. 214; ¶0108) comprising a cavity (Fig. 11, feat. 214; ¶0108) comprising a longitudinal channel (Fig. 11, feat. 219; ¶0112). Wciorka teaches that the longitudinal channel may have a width from about 5% to about 60% of the width of the absorbent core and a length from about 2% to about 50% of the length of the absorbent core (¶0009 and 0112). The claimed ranges for the length and the width of the longitudinal channel overlap with those taught by Wciorka. Wciorka teaches that a channel comprising these dimensions allows for the capture and distribution of bowel movements, which leads to cleaner skin and less irritation for the user (¶0005 and 0111-0112). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the absorbent structure disclosed by Suzuki so that said absorbent layer has a transverse dimension and an average width W, a longitudinal dimension and average length L; and the longitudinally-extending channel has an average width W’ that is from about 4% to about 25% of the average width W of said absorbent layer; and an average length L’ that is from about 5% to about 80% of L so that the channel may capture and distribute bowel movements as taught by Wciorka. Please see MPEP §2144.05(I).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki (U.S. Patent Application Publication No. 2006/0184146) in view of Murota (U.S. Patent No. 6,563,013).
Regarding claim 14, Suzuki discloses the absorbent structure of claim 1, but does not disclose that the longitudinally-extending channel does not extend up to any longitudinal or transverse edge of the absorbent layer
Murota teaches an absorbent article comprising channels (Fig. 1, feat. 36; Col. 6, line 64 – Col. 7, line 11). Murota teaches that the channels should be spaced away from the edges of the article in order to account for manufacturing tolerances (Col. 7, lines 12-29). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the absorbent structure disclosed by Suzuki so that the longitudinally-extending channel does not extend up to any longitudinal or transverse edge of the absorbent layer in order to account for manufacturing tolerances as taught by Murota.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781